Case: 12-20560       Document: 00512278626         Page: 1     Date Filed: 06/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2013

                                       No. 12-20560                        Lyle W. Cayce
                                                                                Clerk

BALRAM R. JERRY,

                                                  Plaintiff - Appellant
v.

FLUOR CORPORATION; FLUOR ENTERPRISES, INCORPORATED

                                                  Defendants - Appellees



               Appeal from the United States District Court for the
                       Southern District of Texas, Houston
                                 4:10-CV-1505


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       After carefully reviewing the record and considering the briefs of the
parties and argument of counsel, we are satisfied the evidence adequately
supports the jury’s verdict.
       We also conclude that the trial court committed no reversible error in its
evidentiary rulings that appellant challenges in this appeal. We, therefore,
affirm the judgment of the trial court entered on the jury’s verdict.
       AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.